Citation Nr: 0120135	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-21 463	)	DATE
	)
	)


THE ISSUE

Whether a May 18, 1993, Board decision which granted an 
effective date of June 4, 1986, for the grant of a 100 
percent rating for chronic undifferentiated schizophrenia was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1975.

This motion arises before the Board of Veterans' Appeals 
(Board) from a Board decision dated May 18, 1993, which the 
veteran alleges is clearly and unmistakably erroneous.  The 
underlying claim arose on appeal from the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  A May 18, 1993, Board decision granted an effective date 
of June 4, 1986, for the grant of a 100 percent rating for 
chronic undifferentiated schizophrenia

2.  The Board's May 1993 decision constitutes a plausible 
interpretation of the facts before the Board at that time and 
a plausible application of the extant law; thus the facts as 
known and the extant law did not compel a manifestly changed 
outcome.

3.  The moving party's dispute is a disagreement as to how 
the facts were weighed or evaluated and as such cannot 
constitute clear and unmistakable error.


CONCLUSION OF LAW

A May 18, 1993, Board decision which granted an effective 
date of June 4, 1986, for the grant of a 100 percent rating 
for chronic undifferentiated schizophrenia is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that the May 18, 1993, Board 
decision which granted an effective date of June 4, 1986, for 
the grant of a 100 percent rating for chronic 
undifferentiated schizophrenia was clearly and unmistakably 
erroneous.  The moving party specifically contends that the 
Board failed to consider the records of the Social Security 
Administration which he contends show that he was 
unemployable prior to June 4, 1986.  After a review of the 
record, the Board finds that the moving party's contentions 
are not supported by the evidence, and his motion is denied.

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind or 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for that error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a) (2000).  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b) (2000).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (2000).  The 
regulations list examples of situations that are not clear 
and unmistakable error:  (1) A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) The Secretary's failure to fulfill the duty to 
assist; and (3) A disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2000).  Clear 
and unmistakable error also does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2000).

The regulations in effect at the time of the May 18, 1993, 
Board decision provided that except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase would be the date of 
receipt of the claim or the date entitlement arose, whichever 
was the later.  38 C.F.R. § 3.400 (1992).  For increases in 
disability compensation, the effective date would be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date, otherwise, the 
effective date would be the date of receipt of the claim.  38 
C.F.R. § 3.400(o) (1992).

The regulations in effect at the time of the May 18, 1993, 
Board decision also provided that the severity of a 
disability was ascertained, for VA rating purposes, by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1992) (Schedule).  
Chronic undifferentiated schizophrenia was evaluated pursuant 
to the criteria found in Diagnostic Code 9204 of the Schedule 
and the General Rating Formula for Psychotic Disorders.  
38 C.F.R. § 4.132 (1992).  Under those criteria, a rating of 
100 percent was warranted where the evidence showed active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  A rating of 70 percent was 
warranted where the evidence showed psychosis with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132 (1992).

The terms "severe" was not defined in the Schedule.  Rather 
than applying a mechanical formula, the Board was required to 
evaluate all of the evidence to the end that its decisions 
were "equitable and just."  38 C.F.R. § 4.6 (1992).  The 
use of terminology such as "mild" or "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, was not dispositive of an issue.  
All evidence was to be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1992).

Where there was a question as to which of two evaluations 
were to be applied, the higher evaluation was to be assigned 
if the disability picture more nearly approximated the 
criteria required for that rating.  Otherwise, the lower 
rating was to be assigned.  38 C.F.R. § 4.7 (1992).

The Board will examine the evidence dated prior to June 4, 
1986, that was of record at the time of the May 18, 1993, 
Board decision to determine whether the May 1993 Board 
decision was clearly and unmistakably erroneous.

That evidence shows that an April 1985 rating decision 
assigned a 70 percent rating for schizophrenia, 
undifferentiated type, following a temporary total rating 
based upon hospitalization for that condition.  The veteran 
did not file a notice of disagreement to that decision and 
did not perfect an appeal of that decision.  That decision is 
therefore final.  38 U.S.C.A. § 7105(c) (West 1991).

The veteran did not file a claim for an increased rating 
subsequent to that April 1985 rating decision.  However, he 
was scheduled for an examination on June 4, 1986, under the 
special review program for service-connected schizophrenia.  
Based upon the results of that examination, the veteran was 
awarded an effective date of June 4, 1986, for the grant of a 
100 percent rating for schizophrenia by the May 1993 Board 
decision at issue in this case.

The evidence also showed that the veteran was receiving 
Social Security disability benefits and had been receiving 
such benefits since at least January 1981.

The most recent medical evidence of record at the time of the 
May 1993 Board decision was dated in and prior to July 1983 
and had been considered by the RO at the time of the April 
1985 rating decision which assigned a 70 percent rating for 
schizophrenia.

The Board finds that the May 18, 1993, decision of the Board 
was a plausible application of the extant law and that the 
findings of fact of the Board were plausible.  The Board 
found that a June 4, 1986, VA psychiatric examination had 
found the veteran to have chronic undifferentiated 
schizophrenia with a poor level of functioning, that he was 
not always able to take care of his personal needs, that he 
required supervision, and that he had a severe degree of 
personality deterioration.  Based upon that finding, the 
Board found that June 4, 1986, was the appropriate effective 
date for the grant of a 100 percent rating for chronic 
undifferentiated schizophrenia as the June 4, 1986, VA 
examination represented both the date of the claim for 
increase and the date as of which it was factually 
ascertainable that the criteria for a 100 percent rating were 
met.

The Board finds that those findings in the May 18, 1993, 
decision are plausible findings based upon the evidence of 
record and plausible applications of the extant law.  There 
is ample medical evidence of record which supports those 
findings of fact and conclusions of law.  Thus, the dispute 
the moving party has with the Board's May 18, 1993, decision 
would constitute merely a disagreement with the weighing of 
the evidence as the moving party contends that he should have 
received a 100 percent rating from VA because he was 
receiving disability benefits from the Social Security 
Administration.  A disagreement as to how the facts were 
weighed or evaluated cannot constitute clear and unmistakable 
error.  The Board finds that the facts as known and the 
extant law did not compel a manifestly changed outcome.

The Board at the time of the May 18, 1993, decision was the 
finder of fact for the moving party's claim for an earlier 
effective date for the grant of a 100 percent rating for 
chronic undifferentiated schizophrenia.  The Board 
justifiably found the June 4, 1986, VA psychiatric 
examination to be evidence which showed that the veteran met 
the criteria for a 100 percent rating for schizophrenia and 
that the examination report represented a claim for increase 
following the April 1985 rating decision which was final and 
which had assigned a 70 percent rating.

The Board also apparently found that the evidence prior to 
June 4, 1986, did not show that the veteran met the criteria 
for entitlement to a 100 percent rating for schizophrenia, 
despite that the veteran had submitted evidence showing that 
he was receiving disability benefits from the Social Security 
Administration.  While the veteran may have been receiving 
disability benefits from the Social Security Administration 
based upon unemployability, the laws and regulations upon 
which awards of disability benefits from the Social Security 
Administration are based are quite different from those 
administered by VA.

The Board in May 1993 found that the evidence did not show 
that the veteran's schizophrenia met the criteria for a 100 
percent rating prior to June 4, 1986, and that the 
appropriate effective date was June 4, 1986, the date of a 
claim for increase following a final rating decision dated in 
April 1985 which had assigned a 70 percent rating.  There is 
a plausible basis in the record for the Board's findings of 
fact in the May 1993 decision, and they are not contrary to 
the law extant at the time the decision was promulgated.  
Therefore, the Board finds that clear and unmistakable error 
is not shown.

Accordingly, the Board finds that A May 18, 1993, Board 
decision which granted an effective date of June 4, 1986, for 
the grant of a 100 percent rating for chronic 
undifferentiated schizophrenia is not clearly and 
unmistakably erroneous and the moving party's motion is 
denied.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.1400-20.1411 (2000).


ORDER

A May 18, 1993, Board decision which granted an effective 
date of June 4, 1986, for the grant of a 100 percent rating 
for chronic undifferentiated schizophrenia is not clearly and 
unmistakably erroneous and the motion for revision is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



